Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 06/11/2021.
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of accelerating development and deployment of enterprise applications where the applications involve both data driven and task driven components in data driven enterprise information technology (IT) systems. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…applying natural language processing techniques (NLP) to the UML model to determine context for each or a subset of a UML node from amongst a plurality of UML nodes associated with the UML model, via the one or more hardware processors; identifying, via the one or more hardware processors, a first set of components capable of being developed using a task driven (SW1.0) paradigm and a second set of components capable of being developed using a data driven (SW2.0) paradigm from amongst the plurality of components, wherein the first and the second set of components are identified based on mapping of the input data with a context associated of the each or the subset of the plurality of UML nodes; identifying one or more components from the first set of components to be migrated from the task driven paradigm to the data driven paradigm, via the one or more hardware processors; training, via the one or more hardware processors, a reinforcement learning (RL) model for facilitating migration of the one or more components from the first set of components to be migrated from the task driven paradigm to the data driven paradigm, wherein training the RL model comprises: obtaining a plurality of test cases associated with the task driven paradigm from a rule-based engine; performing multiple executions of a task driven function based on the plurality of test cases, wherein the task driven function is associated with the task driven paradigm; generating one or more recommendations for the multiple executions in form of ‘actions’ for the data driven paradigm; receiving one or more responses to the one or more recommendations from a user, wherein the one or more responses are recorded by the RL model; associating a reward for each of (‘action’, response) pairs; generating a plurality of tuples comprising (action, response, rewards); training a deep learning (DL) model based on the plurality of tuples to obtain an enhanced version of the one or more components in the data driven paradigm, wherein the DL model is trained until a stopping criteria associated with a threshold value of the reward is met; and integrating, via the one or more hardware processors, the enhanced version of the one or more components with the second set of components to develop an integrated IT application.” as recited in claim 1,
“…apply natural language processing (NLP) techniques to the UML mod& to determine context for each or a subset of a UML node from amongst a plurality of UML nodes associated with the UML model; identify a first set of components capable of being developed using a task driven (SW1.0) paradigm and a second set of components capable of being developed using a data driven (SW2.0) paradigm from amongst the plurality of components, wherein the one or more hardware processors are configured by the instructions to identify the first and the second set of components based on a mapping of the input data with a context associated of the each or the subset of the plurality of UML nodes; identify one or more components from the first set of components to be migrated from the task driven paradigm to the data driven paradigm; train a reinforcement learning (RL) model for facilitating migration of the one or more components from the first set of components to be migrated from the task driven paradigm to the data driven paradigm, wherein to train the RL model, the one or more hardware processors are configured by the instructions to: obtain a plurality of test cases associated with the task driven paradigm from a rule-based engine; perform multiple executions of a task driven function based on the plurality of test cases, wherein the task driven function is associated with the task driven paradigm; generate one or more recommendations for the multiple executions in form of ‘actions’ for the data driven paradigm; receive one or more responses to the one or more recommendations from a user, wherein the one or more responses are recorded by the RL model; associate a reward for each of (action, response) pairs; generate a plurality of tuples comprising (action, response, rewards); and train a deep learning (DL) model based on the plurality of tuples to obtain an enhanced version of the one or more components in the data driven paradigm, wherein the DL model is trained until a stopping criteria associated with a threshold value of the reward is met; and integrate the enhanced version of the one or more components with the second set of components to develop an integrated IT application” as recited in claim 4,
“…applying natural language processing techniques (NLP) to the UML model to determine context for each or a subset of a UML node from amongst a plurality of UML nodes associated with the UML model, via the one or more hardware processors; identifying, via the one or more hardware processors, a first set of components capable of being developed using a task driven (SW1.0) paradigm and a second set of components capable of being developed using a data driven (SW2.0) paradigm from amongst the plurality of components, wherein the first and the second set of components are identified based on mapping of the input data with a context associated of the each or the subset of the plurality of UML nodes; identifying one or more components from the first set of components to be migrated from the task driven paradigm to the data driven paradigm, via the one or more hardware processors; training, via the one or more hardware processors, a reinforcement learning (RL) model for facilitating migration of the one or more components from the first set of components to be migrated from the task driven paradigm to the data driven paradigm, wherein training the RL model comprises: obtaining a plurality of test cases associated with the task driven paradigm from a rule-based engine; performing multiple executions of a task driven function based on the plurality of test cases, wherein the task driven function is associated with the task driven paradigm; generating one or more recommendations for the multiple executions in form of ‘actions’ for the data driven paradigm; receiving one or more responses to the one or more recommendations from a user, wherein the one or more responses are recorded by the RL model; associating a reward for each of (‘action’, response) pairs; generating a plurality of tuples comprising (action, response, rewards); training a deep learning (DL) model based on the plurality of tuples to obtain an enhanced version of the one or more components in the data driven paradigm, wherein the DL model is trained until a stopping criteria associated with a threshold value of the reward is met; and integrating, via the one or more hardware processors, the enhanced version of the one or more components with the second set of components to develop an integrated IT application” as recited in claim 7.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 20190213115 A1 discloses a device receives application information associated with a cloud application provided in a cloud computing environment, and utilizes a first AI model to generate test cases and test data based on the application information. The device utilizes a second AI model to generate optimized test cases and optimized test data based on the test cases and the test data, and utilizes a third AI model to generate test classes based on the optimized test cases and the optimized test data. The device executes the test classes to generate results, and utilizes a fourth AI model to generate an analysis of the results, recommendations for the cloud application based on the analysis of the results, or a code coverage report associated with the cloud application. The device automatically causes an action to be performed based on the analysis of the results, the recommendations, or the code coverage report.

US 20200202265 A1 discloses automatically parenting a work item in a resource management structure. An embodiment identifies a work item that corresponds to a source code item (e.g., file) in a source code database, and that is associated with a user. Based on the historical data relevant to the work item, parent(s) of the work item are identified in a resource management structure. The parent(s) represent software feature(s) to which the work item contributes. The historical data includes one or more of first prior work item mapping(s) by the user, second prior work item mapping(s) by peer(s) of the user, or third prior work item mapping(s) associated with the source code item. The work item is associated with the parent(s) of the work item in the resource management structure. Implementations can the use the association to automatically populate a user interface data field, or to automatically allocate computer hardware resources.

US 20200410386 A1 discloses monitoring and automatically remediating issues that arise at run-time during integrations between Application Program Interfaces (APIs) of two or more endpoint products over an integration framework. The monitoring is facilitated by inserting specialized modules into the integration framework that detects changes in the outputs of the integrated endpoint products and attempts to remedy them by automatically adjusting the output in-transit towards a destination endpoint. The specialized modules can be enhanced by machine learning algorithms trained on previously successful remedies. Remedies may be directed towards schema variations and performance drifts, among others.

Abdelfattah, Mohamed S., et al. "DLA: Compiler and FPGA overlay for neural network inference acceleration." 

Firestone, Daniel, et al. "Azure Accelerated Networking:{SmartNICs} in the Public Cloud." 

Koziolek, Anne, Heiko Koziolek, and Ralf Reussner. "PerOpteryx: automated application of tactics in multi-objective software architecture optimization." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193